Citation Nr: 0715321	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-01 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for claimed prostate 
cancer.  

2.  Entitlement to service connection for cancer of the 
bladder to include as secondary to claimed prostate cancer.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

At the outset, the Board notes that VA regulations provide 
that a veteran who had active military, naval, or air service 
in the Republic of Vietnam during the Vietnam Era and has one 
of the diseases listed in 38 C.F.R. § 3.309(e), including 
prostate cancer, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii). In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii).  In 
this case, the veteran is shown to have had service in 
Vietnam.  

The Board observes that the claims file is replete with 
records of treatment for cancer of the bladder.  The Board 
also observes that a record indicates that the veteran did 
not have prostate cancer; however, other treatment records 
indicate the veteran underwent a prostatectomy in some time 
around July 2003.  

Thus, the Board notes McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in which the United States Court of Appeals for 
Veterans Claims (Court) addressed the four elements that must 
be considered in determining whether a VA medical examination 
must be provided as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

In this case, the Board finds that an examination is 
"necessary" under 38 U.S.C.A. § 5103A(d) to ascertain the 
nature and likely etiology of his claimed disorders.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
prostate cancer and cancer of the bladder 
since service.  Based on the response, 
the RO should undertake all indicated 
action to obtain copies of all clinical 
records from any previously un-identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claims.  

2.  The veteran then should be afforded a 
VA examination to determine the nature, 
extent and likely etiology of his claimed 
prostate cancer and cancer of the 
bladder.  

The veteran's claims file must be made 
available and reviewed by the examiner in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner should 
answer the following questions:

a)  Did the veteran have prostate cancer?  

b)  Is any diagnosed cancer of the 
bladder at least as likely as not (e.g., 
a 50 percent or greater likelihood) due 
to the claimed prostate cancer, if found, 
or other event or incident of his period 
of active service?  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report, to include 
discussion of the necessity of a 
prostatectomy if prostate cancer is not 
demonstrated.  

3.  After completion of the above 
development, the veteran's claims of 
service connection for prostate cancer 
and cancer of the bladder should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  
 
Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



